Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that the claims 1-33 are considered eligible subject matter.  Even if the claims were considered abstract idea, there is evidence of a practical application: image matching.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-13, 18-19, 12-25, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 18 recite the limitation "the multi-directional search" in lines 2 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 23 recite the limitation "the correlations" in the last two lines.  IT is unclear as to which correlations the applicant is referring to, as multiple “correlations” are claimed.  The examiner suggests, for claims 10-13 and 22-25, indicating “repositioned correlations” and other terms to avoid confusion, i.e. “repositioned searching area”, “repositioned 1D representations”, etc.
Claim 12 recites the limitation "the analyzing" in line 3.  It is unclear as to which analyzing the applicant is referring to because two previous “analyzing” has been claimed.
Claims 12 and 24 recite the limitations “the 1D representations of the template image” and “the 1D representations of the searching area”.  It is unclear as to which 1D representations are claimed.  (See examiner suggestions for claims 11 and 23).
Claims 13 and 25 recite the limitation "the first direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 25 recite the limitation "the multi-directional search" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The applicant previously claims “multi-directional image searching”.  Please keep terms consistent.
Claims 13 and 25 recite the limitation "the second direction” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “the a horizontal template image pixel 1D vector” in lines 2-3.   It is unclear as to what the applicant is claiming.
Claim 30 recite the limitation “the horizontal template image pixel 1D vector”, “the horizontal source image pixel 1D vector” “the vertical template image pixel 1D vector”, “the vertical source image pixel 1D vector” and “the correlations”.  It is unclear as to which the applicant is referring back to, since multiple instances are claimed.  Please refer to examiner’s suggestions for claims 11 and 23 for potential amendment to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim*** rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20040081360 (Lee et al) in view of U.S. Patent Application Publication No. 20040091144 (Call et al).
Regarding claim 1, Lee et al discloses a method for template image matching within a source image, the method comprising: transforming the template image to multiple 1-dimensional (1D) representations corresponding to multiple image searching directions, i.e. the vertical and horizontal projection profile of the template pattern (page 4, paragraph 51); defining a searching area within the source image for searching for the template image in the multiple image searching directions, wherein the searching area is configured for image searching in each direction of the multiple searching 
Lee et al does not disclose expressly the searching area is a sub-portion of a search range. 
Call et al discloses before feature extraction and recognition/ classification, preprocessing the image to a region of interest/ searching area, which is a sub-portion of a search range (page 2, paragraph 32).
Lee et al and Call et al are combinable because they are from the same field of endeavor, i.e. image matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to search only a sub-portion of the image.
The suggestion/motivation for doing so would have been to provide a faster system by focusing only on the significant portions of the image

Regarding claim 2, Lee et al discloses the multiple image searching directions comprise a first direction of the multi-directional search and a second direction of the multi-directional search, i.e. horizontal and vertical directions (page 4, paragraph 51), and wherein the transforming the template image to 1D representations comprises: transforming the template image to a first direction template image pixel 1D vector for the first direction of the multi-directional search, i.e. the horizontal projection profile of the template (page 4, paragraph 51); and transforming the template image to a second direction template image pixel 1D vector for the second direction of the multi-directional search, i.e. the vertical projection profile of the template (page 4, paragraph 51).   
Regarding claim 3, Lee et al discloses the transforming the searching area of the source image to multiple 1D representations comprises: transforming the searching area of the source image to a first direction source image pixel 1 D vector for the first direction of the multi-directional search, i.e. the horizontal pattern projection profile (page 4, paragraph 51); and transforming the searching area of the source image to a second direction source image pixel 1D vector for the second direction of the multi-directional search, i.e. the vertical pattern projection profile (page 4, paragraph 51).  
Regarding claim 4, Lee et al discloses the first direction of the multi-directional search and the second direction of the multi-directional search are orthogonal, because vertical and horizontal directions (page 4, paragraph 51) are orthogonal.  
Regarding claim 5, Lee et al discloses the first direction of the multi-directional search is a horizontal direction and the second direction of the multi-directional search is a vertical direction (page 4, paragraph 51).
Regarding claim 6, Lee et al discloses the searching area comprises a first directional search portion corresponding to the first direction of the multi-directional search and a second directional search portion corresponding to the second direction of the multi-directional search, i.e. a row and column that is searched and projected (page 4, paragraph 41), wherein the first directional search portion and the second directional search portion cross one another because the rows and columns intersect.  
Regarding claim 7, Lee et al discloses the searching area comprises a plurality of first directional search portions corresponding to the first direction of the multi-directional search and a plurality of second directional search portions corresponding to the second direction of the multi-directional search, i.e. the projected rows and projected columns, wherein each first directional search portion of the plurality of first directional search portions crosses at least one second directional search portion of the plurality of second directional search portions, since rows and columns intersect.  
Regarding claim 8, Lee et al discloses rotating the template image to provide multiple instances of the template image (page 6, paragraph 81), wherein one or more of the multiple instances of the template image provide rotation variance of a subject of the template image (page 6, paragraph 81), wherein the transforming the template image to multiple 1 D representations corresponding to multiple image searching directions comprises: transforming each of the multiple instances of the template image to multiple 1D representations corresponding to the multiple image searching directions 
Regarding claim 9, Lee et al discloses scaling the template image to provide multiple instances of the template image (fig. 9, item 918), wherein one or more of the multiple instances of the template image provide scale variance of a subject of the template image (fig. 10, item 918, page 5, paragraph 77), wherein the transforming the template image to multiple 1D representations corresponding to multiple image searching directions comprises: transforming each of the multiple instances of the template image to multiple 1D representations corresponding to the multiple image searching directions (page 5, paragraph 77, fig. 9, item 918) for determining if matching of the template image within the source image is indicated when scale variance of the subject of the template image is experienced (page 5, paragraph 77, fig. 9, item 910, 912). 
Regarding claim 10, Lee et al discloses iteratively performing multi-directional image searching within the search range using the 1D representations of the template image if matching of the template image within the source image is not indicated by sliding the profile (fig. 7a, 7b).
Regarding claim 14, Lee et al discloses the correlations comprise cross-correlations (page 4, paragraph 58).  
Regarding claim 16, Lee et al discloses the template image/ pattern image has a width or height that is at least 1/3 of the search range and thus the template image matching is a large template situation, i.e. in fig. 6a and 6b, the template image/ pattern 
Claim 17 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 17.  Claim 17 distinguishes from claim 1 only in that it is a system with a processor and memory that carries out the method of claim 1.  Call et al teaches further this feature, i.e. a system with a processor that carries out a process (page 1, paragraph 9).
Regarding claim 18, Lee et al discloses the multiple image searching directions comprise a first direction of the multi-directional search and a second direction of the multi- directional search, the vertical and horizontal directions (page 4, paragraph 51), and wherein the at least one processor is further configured: to transform the template image to a first direction template image pixel 1 D vector for the first direction of the multi-directional search, i.e. the horizontal projection profile (page 4, paragraph 51); to transform the template image to a second direction template image pixel 1 D vector for the second direction of the multi-directional search, i.e. the vertical projection profile (page 4, paragraph 51); to transform the searching area of the source image to a first direction source image pixel 1D vector for the first direction of the multi-directional search, i.e. the input horizontal projection profile (page 4, paragraph 51); and to transform the searching area of the source image to a second direction source image pixel 1D vector for the second direction of the multi-directional search, i.e. the input vertical projection profile (page 4, paragraph 51).  
Regarding claim 19, Lee et al discloses the searching area comprises a first directional search portion corresponding to the first direction of the multi-directional 
Claims 20-22 are rejected for the same reasons as claims 8-10, respectively.  Thus, the arguments analogous to that presented above for claims 8-10 are equally applicable to claims 20-22.  Claims 20-22 distinguish from claims 8-10 only in that they have different dependencies, all of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 26, Lee et al discloses a method for template image matching within a source image, the method comprising: transforming the template image to a horizontal template image pixel 1-dimensional (1 D) vector and a vertical template image pixel 1D vector for multi-directional searching within the source image, horizontal and vertical projection profiles of pattern images (page 4, paragraph 51); defining a searching area within the source image for searching for the template image in horizontal and vertical searching directions, wherein the searching area comprises a horizontal search portion corresponding to the horizontal searching direction, rows, and a vertical search portion corresponding to the vertical searching direction, columns, the searching area of the input image (fig. 8, item 800, 802), wherein the horizontal search portion and the vertical search portion cross one another, since rows and columns cross one another; transforming the searching area of the source image to a horizontal source image pixel 1 D vector and a vertical source image pixel 1 D vector for the multi-   Lee et al does not disclose expressly the searching area is a sub-portion of a search range.  Call et al discloses before feature extraction and recognition/ classification, preprocessing the image to a region of interest/ searching area, which is a sub-portion of a search range (page 2, paragraph 32).
Regarding claim 27, Lee et al discloses rotating the template image to provide multiple instances of the template image, (page 6, paragraph 81),  wherein one or more of the multiple instances of the template image provide rotation variance of a subject of the template image (page 6, paragraph 81); and transforming each of the multiple instances of the template image to a respective horizontal template image pixel 1D vector and a respective vertical template image pixel 1D vector for determining if matching of the template image within the source image is indicated when rotation variance of the subject of the template image is experienced (fig. 10, item 1010). 
Regarding claim 28, Lee et al discloses scaling the template image to provide multiple instances of the template image (fig. 9, item 918), wherein one or more of the multiple instances of the template image provide scale variance of a subject of the 
Regarding claim 29, Lee et al discloses iteratively performing multi-directional image searching within the search range using the a horizontal template image pixel 1D vector and the vertical template image pixel 1D vector if matching of the template image within the source image is not indicated (fig. 7b).  
Regarding claim 33, Lee et al discloses the correlations comprise cross-correlations (page 4, paragraph 58).  

Claims 11, 23 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al in view of Call et al, as applied to claims 10, 22 and 29 above, and further in view of U.S. Patent Application Publication No. 20150154470 (Oh).
Regarding claim 11, Lee et al (as modified by Call et al) discloses all of the claimed elements, as set forth above, and is incorporated herein by reference.  Lee et al further discloses the matching process comprises transforming the searching area of the source image to multiple 1D representations (fig. 8, item 810, 804), performing correlations between 1D representations of the template image and 1D representations of the searching area of the source image (fig. 8, item 812), and analyzing the correlations (fig. 8, item 804, 812).

Oh discloses the iteratively (fig. 1, item 140, “no”) performing multi-directional image searching comprises: repositioning the searching area within the search range in the source image (fig. 1, s130) and performing another iteration of the matching process (s132).
Lee et al (as modified by Call et al) & Oh are combinable because they are from the same field of endeavor, i.e. corresponding images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to iteratively match the images.
The suggestion/motivation for doing so would have been to provide a faster, robust system by considering relevant regions.
Therefore, it would have been obvious to combine Lee et al (as modified by Call et al) with Oh to obtain the invention as specified in claim 11.
Claims 23 and 30 are rejected for the same reasons as claim 11.  Thus, the arguments analogous to that presented above for claim 11 are equally applicable to claims 23 and 30.  Claims 23 and 30 distinguish from claim 11 only in that they have different dependencies and claim 30 specifies the directions as horizontal and vertical.   Lee et al teaches further this feature, as explained above in the rejection for claim 26.


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al in view of Call et al, as applied to claims 1 above, and further in view of U.S. Patent No 8804826 (Zan et al)
Regarding claim 15, Lee et al (as modified by Call et al) discloses all of the claimed elements, as set forth above, and is incorporated herein by reference. Lee et al further discloses the correlations comprise cross-correlations (page 4, paragraph 58).
Lee et al (as modified by Call et al) does not disclose expressly a correlation criteria used for the correlations is selected from the group consisting of: sum of absolute differences (SAD); mean absolute error (MAE); and mean squared error (MSE).  
Zan et al discloses a correlation criteria used for the correlations is selected from the group consisting of: sum of absolute differences (SAD); mean absolute error (MAE); and mean squared error (MSE) (col. 11, lines 31-40).  
Lee et al (as modified by Call et al) & Zan et al are combinable because they are from the same field of endeavor, i.e. similarity matching for images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the correlation criteria.
The suggestion/motivation for doing so would have been to provide a more flexible system that uses a well-known correlation function as preferred by a user.
Therefore, it would have been obvious to combine Lee et al (as modified by Call et al) with correlation criteria of Zan et al to obtain the invention as specified in claim 1.

Allowable Subject Matter
Claims 12, 13, 24, 25, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 24 contain allowable subject matter regarding the repositioned searching area is based on motion vectors for each of the claimed directions, the motion vectors being derived from analyzing the correlations (assumedly the correlations from claim 1 and 17) between the 1D representations of the template image (of claim 1) and the 1D representations of the searching area of the source image (of claim 1) for each of the claimed corresponding directions.
Claim 31 contains allowable subject matter regarding the searching area within the search range in the source image is based on horizontal and vertical motion vectors derived from the analyzing the correlations (assumedly the correlations from claim 26) between the horizontal template image pixel 1 D vector (of claim 30) and the horizontal source image pixel 1 D vector (of claim 26) and the vertical template image pixel 1 D vector (of claim 30) and the vertical source image pixel 1D vector (of claim 26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/3/2021